DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 04/12/2022. Claims 2, 4, and 9 had been previously canceled. Claims 1, 3, and 5-8 have been amended and remain pending in the case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamada (US Patent Application Pub. No. 2012/0204099, hereinafter “Yamada”), in view of Goossens et al. (US Patent Application Pub. No. 2012/0131495, hereinafter “Goossens”), in further view of Reid et al. (US Patent Application Pub. No. 2006/0059427, hereinafter “Reid”).

As to independent claim 1, Yamada shows:
A display method [¶ 02] in which each of a plurality of a first plurality of thumbnail images and a second plurality of thumbnail images [e.g. a first plurality of thumbnail images in a static portion abutted to either side of a second plurality of thumbnail images in a central dynamic portion, collectively thumbnail images P11 (fig. 11; ¶ 86)] 
arranged on a first virtual axis is displayed on a display unit by being rotated about each of second virtual axes intersecting the first virtual axis [“An aspect of the invention is directed to a display control method for displaying thumbnail images of respective pages of one document having a plurality of pages on a display unit, including: generating an image in which respective thumbnail images of the plurality of pages are arranged in a predetermined direction based on the sequence of pages …” (¶ 07)
“In the display control method of the above aspect of the invention, the respective thumbnail images of the plurality of pages may be images in which the corresponding page is erected on a horizontal plane provided within an imaginary space and rotated from a predetermined reference position within the imaginary space about an imaginary rotation axis crossing the horizontal sides of the page, and the page is viewed from above within the imaginary space.” (¶ 09) | For further context, see also figs. 10A-10E; ¶¶ 07-12, 82-86, 90-93, & 134.], and 
further rotated about the first virtual axis [see, e.g. figs. 10A-10E and/or ¶¶ 82-86 for examples of how each of the plurality of images can be rotated with respect to both a first virtual axis and a second (intersecting) virtual axis.], wherein 
an image bundle formed by the first plurality of thumbnail images and the second plurality of thumbnail images that are arranged along a first direction [See, e.g., the overall image bundle formed by the two pluralities of thumbnail images arranged along the first direction as illustrated in at least figs. 11-15, 34, & 36-37.],
the image bundle is divided into a static portion and a dynamic portion, the static portion has the first plurality of thumbnail images, and the dynamic portion has the second plurality of thumbnail images, wherein: the static portion in which every two adjacent thumbnail images of the first plurality of thumbnail images are overlapped with each other by a first overlapped amount [See any of the static portions that are outside a predetermined range (either before or after the dynamic, spread out portion | ¶¶ 131-132) in which two or more thumbnail images of the plurality of thumbnail images are both positioned within said static portion and are also overlapped with respect to each other by a first (relatively closer/tighter) overlapped amount, as illustrated in at least figs. 11-13, 34, & 37. For further context and/or examples, see also ¶¶ 07, 10, 17, 82-86, & 131-132.], and 
each of the first plurality of thumbnail images in the static portion rotates at a first angle around each of the second virtual axes [“In the display control method of the above aspect of the invention, a rotation angle of the thumbnail image of the second selected page may be smaller than the rotation angle of each of the thumbnail images of pages which are before and after the second selected page.
According to this configuration, since the rotation angle of the thumbnail image of the second selected page is smaller than the rotation angle of the thumbnail images of the pages which are before and after the second selected page, the user can easily understand the content of the second selected page.” (¶¶ 11-12) | See also ¶ 134.]; and 
the dynamic portion in which every two adjacent thumbnail images of the second plurality of thumbnail images are overlapped with each other by a second overlapped amount except for center two adjacent thumbnail images of the second plurality of thumbnail images  [See the dynamic (e.g. spread out) portion between the aforementioned static portions as illustrated in at least figs. 11-13, 34, & 37, in which two or more different thumbnail images of the plurality of thumbnail images are both positioned within the aforementioned dynamic/spread-out portion and are also overlapped with respect to each other by a second (relatively wider) overlapped amount (¶ 96) except for center two adjacent thumbnail images of the second plurality of thumbnail images (figs. 11-13). For further context and/or examples, see also ¶¶ 85-86, 90-95, & 135.], 
the second plurality of thumbnail images in the dynamic portion rotate at different angles around each of the second virtual axes, and the first angle is different from each of the different angles [See, for example, in figs. 34-37 and ¶ 134, how the plurality of thumbnail images in the dynamic portion rotate at different angles around the each of the second virtual axes, and the first angle is different from each of the different angles. For even further context/examples, see figs. 10A-13; ¶¶ 07-12, 82-86, & 90-93.],
the second plurality of thumbnail images in the dynamic portion are movable to the static portion [Compare, for example, fig. 11 with figs. 12 or 13, wherein the image in the (centered/widened) dynamic portion is moved into the static portion (e.g. to be stacked/bundled/overlapped with the rest of the non-expanded images). Alternatively, see also how the image displayed in the dynamic portion is also manually movable (fig. 14; ¶ 96).], 
the first plurality of thumbnail images and the second plurality of thumbnail images in the image bundle are respectively configured with {…}: a vertically long thumbnail image where a first length in the first direction is shorter than a second length in a second direction orthogonal to the first direction [See how the “{…} thumbnail images of respective pages are modified so that each page is erected vertically on a horizontal plane {…}” (¶ 82). In other words, how the plurality of thumbnail images in the image bundle are configured with at least one or more  vertically long (e.g. “portrait”) thumbnail images such that a length in the first direction (e.g. the same horizontal direction along which the thumbnail images in the image bundle are arranged) is shorter than a length in a second direction orthogonal to the first direction (e.g. a vertical direction orthogonal to the aforementioned horizontal direction). For further context/examples, see the illustrations in at least figs. 10A-15 and 35-37.] {…},
a first thumbnail image of the first plurality of thumbnail images in the static portion has a first side extending along the second direction, and the first side of the first thumbnail is located closest to the dynamic portion [e.g. the last thumbnail image on a static portion (in any of the left-hand side or the right-hand side) that is closest to the center while still being associated with a respective static portion (before the thumbnails start spreading out in the center/dynamic portion | see figs. 11-13, 34, & 37)], 
a second thumbnail image of the second plurality of thumbnail images in the dynamic portion has a second side extending along the second direction, and the second side of the second thumbnail is located closest to the static portion [e.g. the first thumbnail image in the dynamic portion that is closest to the rest of the stacked/static portion (e.g. the first thumbnail that starts dynamically rotating in the dynamic portion that starts spreading out from the static portion on either of the left-hand or right-hand static sides) while still being associated with a respective dynamic portion (illustrated in figs. 11-13, 34, & 37 as “thumbnail image P2”)], 
the first thumbnail image and the second thumbnail image are located directly adjacent to each other along the first direction {…} [“{…} the thumbnail image of the first selected page and the thumbnail image of a page which is one page before the first selected page are arranged so that the entire surfaces of the pages are viewable. Furthermore, the display image generation unit 1104 increases the gap between the thumbnail image of the second selected page and the thumbnail images of pages which are before and after the second selected page so that the content of the thumbnail image of a page represented by the second selected page data can be browsed. {…}” (¶ 86). See also at least figs. 35-37 for examples of how thumbnail images may be “completely spaced apart” as previously claimed.], and
the center two adjacent thumbnail images of the second plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other [See how in each of figs. 11-15 and 34-37, two adjacent thumbnail images of the plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other. Note also how Applicant themselves have explicitly admitted on record1 how Yamada shows this aspect in fig. 11.].

As shown above, Yamada shows that there is a gap between the first side of the first thumbnail image and the second side of the second thumbnail image, which arguably renders the consideration of whether or not this gap amounts to a condition of “not [being] overlapped” to be a matter of perspective/opinion and/or mere non-functional design choice. Nonetheless, in the interests of transparency and compacting prosecution, it is potentially conceded that Yamada drawings do not appear to explicitly illustrate a scenario wherein “the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image” as narrowly as apparently intended. In an analogous art, Goossens shows:
the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image [see, e.g., figs. 1B-1E, and how the first side of a first thumbnail image in a static portion (either the thumbnail image 140 or 142, which are the thumbnail images in either static portion that are closest to the dynamic portion in the center) is not overlapped with the second side of the second thumbnail image (e.g. thumbnail image 136, and/or whichever thumbnail image is closest to a corresponding thumbnail image on either static portion side).]

One of ordinary skill in the art, having the teachings of Yamada and Goossens before them prior to the effective filing date of the claimed invention, would have been motivated to adapt Yamada’s existing image bundle displaying features and arrange them in a way such that the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image, as taught by Goossens. The rationale for doing so would have been to adopt an alternative design choice that improves user experience by more clearly emphasizing the currently centralized/focused thumbnails so that “the user can enjoy the benefit of both the quick and easy browsing capability of the three-dimensional browsable parade, and the full range of interaction that is conventionally only available for an active window in a two-dimensional desktop environment. This feature also allows efficient use of desktop space when used in conjunction with a wide-screen display or multiple joined displays” (Goossens: ¶ 32), especially when it was already known in the prior art that “navigation among a multitude of open windows and desktop icons can still be a challenging task, especially when the windows and other graphical objects overlap and obscure one another from plain view of the desktop plane” (Goossens: ¶ 56), and Goossens non-overlapping approach was explicitly documented to be beneficial in that it “allows the user to easily and quickly browse through the open windows, stop browsing at any time, and start working with the active window displayed in the primary location of the three-dimensional desktop without exiting the three-dimensional cover-flow mode.” (Goossens: ¶ 62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada and Goossens (hereinafter, the “Yamada-Goossens” combination) in order to obtain the above aspects of the invention as recited in claim 1.

Moreover, as shown above, Yamada-Goossens already explicitly teaches an operability to rotate the thumbnail images in the image bundle (Yamada: ¶¶ 11-12), modify the horizontal width of said thumbnail images in the image bundles (Yamada: ¶¶ 84 & 132), and also maintain (and therefore, arguably mix and match) the original horizontal and vertical lengths of the images in their corresponding thumbnail representations (Goossens: ¶ 101). In lieu of simply pointing to the considerable breadth of the terms “a horizontally long thumbnail image where a third length in the first direction is longer than a fourth length in the second direction” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Yamada-Goossens does not appear to explicitly recite an embodiment wherein the first and second pluralities of thumbnail images in the image bundle are configured with a mix of (both) “portrait” and “landscape” aspect ratios as apparently intended. In an analogous art, Reid shows:
the first plurality of thumbnail images and the second plurality of thumbnail images in the image bundle [“{…} The available digital images are displayed as thumbnail summary images within main image review window 310.” (Reid: ¶ 41)] are respectively configured with a mix [e.g. “mixed row 630” (Reid: ¶ 51)] of: a vertically long thumbnail image where a first length in the first direction is shorter than a second length in a second direction orthogonal to the first direction; and a horizontally long thumbnail image where a third length in the first direction is longer than a fourth length in the second direction [“Images generally come in two different aspect formats: landscape and portrait. FIG. 5 a illustrates the landscape format named since that format is generally used when photographing landscape images. FIG. 5 b illustrates the portrait format that is generally used when taking a portrait photograph of human.
One method of displaying both landscape and portrait images together in an organized manner is to reserve a space for either shaped image. {…}” (Reid: ¶¶ 46-47)] {…} and 
the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image, and the center two adjacent thumbnail images of the second plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other [See, in Reid: figs. 5d-8e, how the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image, and the center two adjacent thumbnail images of the second plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other.].

One of ordinary skill in the art, having the teachings of Yamada-Goossens and Reid before them prior to the effective filing date of the claimed invention, would have been motivated to adapt Yamada-Goossens’ existing image bundle displaying features to allow displaying of both portrait thumbnails and landscape thumbnails, as taught by Reid. The rationale for doing so would have been that it was already well known and established in the art that thumbnail “{i}mages generally come in two different aspect formats: landscape and portrait” (Reid: ¶ 46), and displaying an image bundle with a mix of both aspect ratios and thumbnails that may be “completely spaced apart” as Reid does was explicitly documented to be “an aesthetically pleasing manner that optimizes the use of space” (Reid: ¶ 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada, Goossens, and Reid (hereinafter, the “Yamada-Goossens-Reid” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 3, Yamada-Goossens-Reid further shows:
wherein after the image bundle is moved in the second direction, the image bundle is enlarged and displayed at a predetermined enlargement ratio [“In the invention, the thumbnail image size may be determined in advance, and the thumbnail image size may be changed in accordance with the operation of the user. Moreover, when the electronic apparatus 1000 is a personal computer, the personal computer may acquire the resolution of a display device displaying images and change the thumbnail image size in accordance with the acquired resolution. Furthermore, in the invention, the thumbnail image of the first selected page may have a larger size than the thumbnail images of pages other than the first selected page. Furthermore, in the invention, the thumbnail image of the second selected page may also have a larger size than the thumbnail images of pages which are before and after the second selected page. Furthermore, in the invention, the thumbnail image of the first selected page may have the largest size, and the thumbnail image size may decrease as the distance from the first selected page increases. Furthermore, in the invention, thumbnail images of pages within a predetermined range from the first selected page may have the same size as the first selected page, and thumbnail images of pages outside the range may have a smaller size than the thumbnail image of the first selected page.” (Yamada: ¶ 132) 
Alternatively, when moving the image bundle in the second direction (Yamada: ¶¶ 130 or 133), the image bundle is enlarged and displayed at a predetermined enlargement ratio (Yamada: ¶ 136). 
For further context into enlarging the image bundle, see also Yamada: figs. 10A-10E and ¶¶ 04, 07-14, 82-86, & 133-136 | Goossens: figs. 1B-1E | Reid: figs. 8a-8e, ¶¶ 42, 65, & 81.]. 

As to dependent claim 5, Yamada-Goossens-Reid further shows:
wherein the second plurality of thumbnail images in the image bundle have a plurality of vertically long thumbnail images and a plurality of horizontally long thumbnail images, in a first determination that there are more of the plurality of horizontally long thumbnail images than the plurality of vertically long thumbnail images displayed in the dynamic portion, a first amount of the second plurality of thumbnail images is displayed in the dynamic portion, in a second determination that there are fewer of the plurality of horizontally long thumbnail images than the plurality of vertically long thumbnail images displayed in the dynamic portion, a second amount of the second plurality of thumbnail images is displayed in the dynamic portion, and the first amount of the second plurality of thumbnail images is less than the second amount of the second plurality of thumbnail images [“One method of displaying both landscape and portrait images together in an organized manner is to reserve a space for either shaped image. {…}
To more efficiently use display screen real estate, the view packing system of the present invention sequentially examines the ordered list of images and, for each image row, takes as many images as will fit on a row with an allowance for a minimum space between images. If there are a large number of consecutive narrow portrait images, then a large number of images will be displayed on a particular row. Alternatively, if there are a large number of consecutive wider landscape images, then fewer images will be displayed on a row.
FIG. 6 illustrates an example of a main image review window 600 that displays thumbnail images with view packing. Referring to the first row 610 of main image review window 600, only four landscape images could fit in the row. {…}
In the second row, row 620, six narrow portrait images are presented. The narrow portrait images thus allow more images to be displayed on a particular row. {…}
Row 630 contains two landscape images and three portrait images. {…} the narrow portrait images do allow for some efficiency in the horizontal direction such that five images are displayed in row 630. {…}” (Reid: ¶¶ 47-51)]. 

As to dependent claim 6, Yamada-Goossens-Reid further shows:
wherein each of the first plurality of thumbnail images and the second plurality of thumbnail images is divided into a lower part and a remaining upper part, and the lower part and the remaining upper part are arranged along the second direction in each of the first plurality of thumbnail images and the second plurality of thumbnail images, when the lower part of each of the first plurality of thumbnail images and the second plurality of thumbnail images in the image bundle is not displayed, the remaining upper part of each of the first plurality of thumbnail images and the second plurality of thumbnail images is displayed, when the lower part of each of the first plurality of thumbnail images and the second plurality of thumbnail images in the image bundle is displayed, the remaining upper part of each of the first plurality of thumbnail images and the second plurality of thumbnail images is also displayed, and the remaining upper parts of the first plurality of thumbnail images and the second plurality of thumbnail images align along the first direction [See Yamada: fig. 34 and ¶ 131, wherein each of the first and second pluralities of thumbnail images is divided into a lower part and a remaining upper part, and the lower part and the remaining upper part are arranged along the second direction in each of the aforementioned pluralities of thumbnail images, and even how when the lower part of each of the pluralities of thumbnail images in the image bundle is either displayed and/or not displayed, the remaining upper part of each of the pluralities of thumbnail images is displayed regardless, and the remaining upper parts of the pluralities of thumbnail images align along the first direction (compare for example, fig. 20 of the instant invention and how it corresponds to the feature illustrated fig. 34 of Yamada, which is a prior art reference by the same inventive entity).]. 

As to dependent claim 7, Yamada-Goossens-Reid further shows:
wherein an interval between an operation thumbnail image of the second plurality of thumbnail images, in which a predetermined operation is performed in the image bundle, and an adjacent thumbnail image is displayed wider than before the predetermined operation, and the adjacent thumbnail image is located adjacent to the operation thumbnail image in the image bundle [“For example, when the button 9D is pressed in the state shown in FIG. 11 so that the second selected page is changed to page 21, the second selected page data having the value of “21” is supplied from the display control unit 1101 to the display image generation unit 1104. Upon receiving the second selected page data having the value of “21,” the display image generation unit 1104 arranges the thumbnail images by increasing the gaps between page 21 and page 20 and between page 21 and page 22 so that the content of the thumbnail image of page 21 can be browsed. When the display image generation unit 1104 generates an image including the image of the first selected page and the thumbnail images (step S304) and supplies the generated image to the controller 2, an image in which the gap between the thumbnail image P3 of page 21 which is the second selected page and thumbnail images of pages which are before and after page 21 is increased is displayed on the display unit 1 as shown in FIG. 14 (step S305).” (Yamada: ¶ 96)
For further context into the widened interval between a selected “operation thumbnail image” and at least one adjacent thumbnail image in response to a predetermined operation, see also Yamada: ¶ 131; figs. 11-15 & 34-37 and Goossens: figs. 1B-1E.]. 

As to dependent claim 8, Yamada-Goossens-Reid further shows:
wherein while an operation thumbnail image of the second plurality of thumbnail images in the dynamic portion is operated as a predetermined operation, two thumbnail images of the second plurality of thumbnail images adjacent to both sides of the operation thumbnail image are displayed so as not to overlap with the operation thumbnail image [“the image of the first selected page and the thumbnail images may be arranged and displayed so that the image of the first selected page does not overlap with the thumbnail images.” (Yamada: ¶ 135)
For further context into deliberately selecting an operation thumbnail image so that it does not overlap with both of its adjacent images in the dynamic portion, see also Yamada: ¶ 131; figs. 11-15 & 34-37 and Goossens: figs. 1B-1E.]. 

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Cueto; Gerald B.
US 20150177933 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Hiyoshi; Masayuki et al.
US 20150033263 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Tecarro; Jaireh et al.
US 20140380244 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
KIM; Miyoung et al.
US 20120188177 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Britton; Jason
US 20120169609 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Carmichael; Christopher et al.
US 20120079427 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Benefield; Stefani R. et al.
US 20110178909 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Krishnaraj; Venkat et al.
US 20110126156 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Srinivasan; Sridhar et al.
US 20110074824 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Funch; Knud et al.
US 20100077002 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Robert; Julien et al.
US 20080307343 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Duhig; Jonathan Anthony
US 20080155475 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Oh; Hyo-Seob
US 20080013864 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Nakamura; Takatoshi et al.
US 20070220431 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Angiulo, Michael A.  et al.
US 20050210414 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Drucker, Steven M.  et al.
US 20050192924 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Nakano, Masao  et al.
US 20040100479 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Keely, Leroy B.  et al.
US 20040085364 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Berry, Jon R.
US 20030084087 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Tiongson, Phillip R.  et al.
US 20020109728 A1
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”
Morikawa; Takeshi et al.
US 5671463 A
“the first side of the first thumbnail image is not overlapped with the second side of the second thumbnail image”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Page 9 of the Remarks filed on 09/23/2021.